DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-10 are currently being examined.
Claim Objections
Claim(s) 1-10 are objected to because of the following informalities:   	In particular, claim 1 recites “the image taken by the at least one camera” in line 6, however it should recite “the images taken by the at least one camera”.  Appropriate correction is required. 	Claims 2-10 have the same issue due to dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Iwama et al. (“Iwama”, US 2018/0246515 A1, IDS) in view of Asai et al. (“Asai”, US 2019/0220997 A1).
 	1) Regarding claim 1, Iwama discloses a vehicle parking assist apparatus comprising: 	at least one camera (¶0051; ¶0072; Figs. 1-4, 15, 17-21: cameras 102-105) mounted on a vehicle to take images of views surrounding the vehicle (Figs. 2-4, ); and 	an electronic control unit (¶0051-52 with regard to system 106 using a processor for automatic parking operations using the captured imaging data received by cameras 102-105) which can execute a parking assist control to autonomously park the vehicle in the parking lot with using information on the parking lot acquired as parking lot information from the image taken by the at least one camera (¶0051-52), 	wherein: 		the electronic control unit is configured to:  		acquire the image of the parking lot taken by the at least one camera as a camera image when the vehicle stops by the parking lot (¶0054). 	acquire feature points of a ground of an entrance of the parking lot as entrance feature points from the camera image. 	Iwama discloses, in ¶0010-13; ¶0088-89, the concept of obtaining and extracting features obtained through the acquisition of camera imaging data for vehicle location awareness to assist in auto-parking. 	Asai discloses, in abstract; ¶0016; ¶0051 with reference to Figs. 2A-B, the concept of using feature points to assist in parking processes. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using feature points to assist in parking processes as taught by Asai, into the system as taught by Iwama, with the motivation to enhance the parking assist features of the system. 		execute the parking assist control with using the parking lot information acquired from the currently-acquired camera image (Iwama: ¶0011-13; ¶0062-66); and  		register the parking lot information including information on the entrance feature points as entrance feature point information (Iwama: ¶0065 with regard to the images being stored; Asai: ¶0055); and  	the electronic control unit is further configured to:  		acquire the camera image when the vehicle stops by a non-determined parking lot after the electronic control unit has registered the parking lot information (Iwama discloses, in ¶0058-61, with regard to the different second path with regard to Figs. 3-4); 		acquire the feature points of the ground of the entrance of the non- determined parking lot as non-compared entrance feature points from the currently-acquired camera image (in ¶0058-61; ¶0089-91);  		determine whether the non-determined parking lot is a registered parking lot by comparing information on the non-compared entrance feature points (Iwama: ¶0089-91; Asai: Fig. 2A-B) with the entrance feature point information, the registered parking lot being the parking lot corresponding to the registered parking lot information (Iwama: ¶0062-66; Asia: ¶0066-68; Figs. 2A-B); and  		execute the parking assist control with using the currently-acquired parking lot information and the registered parking lot information when the electronic control unit determines that the non-determined parking lot is the registered parking lot (Iwama: ¶0062-66).  	2) Regarding claim 8, Iwama and Asia teach wherein: 	the entrance feature point information includes information on a position of each of the entrance feature points relative to a predetermined position in the parking lot (Asai: Figs. 2A-B). 	3) Regarding claim 9, Iwama and Asia teach wherein: 	the electronic control unit is configured to execute the parking assist control with using the currently-acquired parking lot information when the electronic control unit determines that the non-determined parking lot is not the registered parking lot (Iwama: ¶0065 with regard to updating capability). 	4) Regarding claim 10, Iwama and Asia teach wherein: 	the at least one camera includes: 	a front camera which takes the image of the view ahead of the vehicle (Iwama: Figs. 1-4: camera: 102);  	a rear camera which takes the image of the view behind the vehicle (Iwama: Figs. 1-4: camera: 104);  	a left camera which takes the image of the view at the left side of the vehicle (Iwama: Figs. 1-4: camera: 103); and  	a right camera which takes the image of the view at the right side of the vehicle (Iwama: Figs. 1-4: camera: 105).
Allowable Subject Matter
Claim(s) 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 20170029028 A1; US 10988136 B2; US 10953870 B2; US 11091155 B2, automatic parking assist system using camera imaging. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684